Citation Nr: 0031183	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He was a prisoner of war of the German 
government from December 1943 to May 1945.  The appellant is 
the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
July 1998, of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan (hereinafter RO).


FINDING OF FACT

The appellant did not file a claim for entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.


CONCLUSION OF LAW

A claim not having been submitted, the Board does not have 
jurisdiction to adjudicate a claim of entitlement to basic 
eligibility for Dependent's Educational Assistance under 38 
U.S.C. Chapter 35.  38 U.S.C.A. § 7104 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant did not file a claim for eligibility for 
Dependents' Educational Assistance Benefits pursuant to 38 
U.S.C. Chapter 35; however, the RO denied the claim for such 
benefit in a July 1998 rating decision.  The appellant was 
informed of that decision that same month, but she did not 
address this issue in either her notice of disagreement or in 
her substantive appeal.  This issue was certified for 
appellate review.  In the absence of a claim, a notice of 
disagreement, and a substantive appeal the Board does not 
have jurisdiction over this issue.  See 38 U.S.C.A. § 7104 
(West 1991).

Although the Board is dismissing this appeal on a ground 
different from the RO's denial, the appellant has not been 
prejudiced by the decision.  This is because she did not file 
a claim for Dependents' Educational Assistance.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this claim 
to the RO for consideration of the jurisdictional issue would 
be pointless. 


ORDER

The claim of entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 is 
dismissed for lack of jurisdiction.


REMAND

In October 2000, the RO excluded certain claimed medical 
expenses from the computation of excludable medical expenses 
in the appellant's award of improved death pension benefits.  
In November 2000, the appellant filed a notice of 
disagreement. Unfortunately, a statement of the case with 
respect to this issue has yet to be issued.  While it is true 
that the appellant also has not submitted a timely 
substantive appeal, the Board is obligated to remand this 
case under the doctrine announced in Manlicon v. West, 12 
Vet. App. 238 (1999).

With respect to the claim of entitlement to service 
connection for the cause of the veteran's death the Board 
notes that he died in March 1998, due to a poorly 
differentiated malignant neoplasm noted as probably due to 
primary lung cancer.  The appellant filed a claim received in 
April 1998, for entitlement to service connection for the 
cause of the veteran's death.  The appellant contends that 
the cause of death was due to nicotine dependence incurred in 
service.  She also contends that the veteran's 
service-connected post-traumatic stress disorder contributed 
to his nicotine dependence.  

Previously, the VA General Counsel concluded that under 
certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  Although recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service, this statute 
applies only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (West Supp. 2000).  As noted previously, the 
appellant's claim for service connection for the veteran's 
cause of death was received in April 1998.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the claimant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO must therefore consider the law as it existed prior to 
June 9, 1998, in adjudicating this claim.

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  As these procedures could 
not have been followed by the RO at the time of the July 1998 
rating decision, and as these procedures are more favorable 
to the appellant than those previously in effect, further 
development is in order.  Bernard, 4 Vet. App. at 392-94; 
Karnas, 1 Vet. App. at 312-13.  

On remand, the RO should instruct the appellant that medical 
evidence is needed to support her assertions that the 
veteran's cause of death, poorly-differentiated malignant 
neoplasm noted as probably due to primary lung cancer, was 
due either to the veteran's cigarette smoking during the time 
he was serving on active duty, or that his cause of death is 
secondary to nicotine dependence which had its onset in 
service.  An important distinction in this regard is that 
notwithstanding the veteran's reportedly long history of 
cigarette smoking, competent medical evidence must be of 
record relating the cause of the veteran's death to the 
cigarette smoking he did during his specific period of active 
duty over 50 years earlier, that the veteran's smoking from 
February 1943 to November 1945.  Alternately, competent 
evidence must be of record addressing the onset of the 
veteran's nicotine dependence during active duty.  See Davis 
v. West, 13 Vet. App. 178 (1999).  Additionally, as the 
appellant has contended that the veteran's nicotine 
dependence was aggravated by his service-connected 
post-traumatic stress disorder, competent evidence 
demonstrating this fact should also be of record.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the appellant 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim, to include competent evidence that 
provides a relationship between the 
veteran's cause of death and his period 
of active military service, to include as 
due to smoking while in service or due to 
nicotine dependence incurred during 
military service, as well as postservice 
medical and nonmedical indications of 
nicotine dependence that can be 
independently observed or verified.  
Based on the appellant's response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.  

2.  The case should then be referred for 
an opinion by a psychiatrist.  The claims 
file must be made available to and 
reviewed by the reviewer prior to the 
requested study and requested report 
should reflect that such a review was 
made.  The physician should be asked 
whether the evidence shows that the 
veteran met the criteria necessary to 
diagnose nicotine dependence as defined 
in the Fourth Edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS OF THE 
AMERICAN PSYCHIATRIC ASSOCIATION; if so, 
whether it is at least as likely as not 
that such dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.  That 
is, did the veteran's smoking between 
1943 and 1945 alone lead him to become 
nicotine dependent?  If so, what 
contemporaneously recorded clinical 
evidence supports such a finding?  What 
was the impact of the veteran's decision 
to continue to smoke postservice between 
1945 and 1986, and any development of 
nicotine dependence?  Additionally, the 
psychiatrist should be requested to 
provide an opinion as to whether it is as 
least as likely as not that any nicotine 
dependence was either caused by or 
aggravated by the veteran's 
service-connected post-traumatic stress 
disorder.  A complete rationale for all 
opinions expressed must be provided.  The 
report should be typed. 

3.  If the veteran is diagnosed with 
nicotine dependence due to service which 
resulted in the continued use of tobacco 
products after service, or if nicotine 
dependence is shown to be related to his 
service-connected post-traumatic stress 
disorder, an opinion by a specialist in 
oncology should be obtained.  The claims 
file must be made available to and 
reviewed by the physician prior to the 
requested study and the requested report 
should reflect that such a review was 
made.  The physician should be asked 
whether it is at least as likely as not 
that any service acquired nicotine 
dependence was the proximate cause of or 
whether it aggravated poorly 
differentiated malignant neoplasm 
probably as due to primary lung cancer.  
The reviewing oncologist should 
specifically address whether it is at 
least as likely as not that the veteran's 
smoking during the period from 1943 to 
1945 caused the development of a poorly 
differentiated malignant neoplasm due to 
lung cancer, or whether it is more likely 
than not that his continued smoking for 
40 years postservice between 1945 and 
1986 led to the development of his fatal 
disease process.  A complete rationale 
for all opinions expressed must be 
provided.  The report should be typed. 

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
the cause of the veteran's death, to 
include as due to nicotine dependence.  
If the issue on appeal remains denied, 
the RO should provide the appellant and 
her representative with a supplemental 
statement of the case and provide an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 